DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 MOZAN RECOVERY SERVICES, INC.,
                           Appellant,

                                     v.

   STOREY LAW GROUP, P.A., TAMARA WASSERMAN, SUZANNE
  DELANEY, CHRISTIANA TRUST, A DIVISION OF WILMINGTON
  SAVINGS FUND SOCIETY, FSB AS TRUSTEE FOR NORMANDY
MORTGAGE LOAN TRUST, SERIES 2013-15, COUNTRY WIDE HOME
 LOANS, INC., LAW OFFICES OF DAVID STERN, P.A., ALBERTELLI
 LAW PARTNERS ARIZONA, P.A., LEX SPECIAL ASSETS, LLC, and
                         PAMI, LLC,
                          Appellees.

                              No. 4D17-1219

                              [August 2, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. 14-001708.

  Alan M. Medof of Alan Medof & Associates, P.A., Boca Raton, for
appellant.

   Elizabeth A. Henriques and Alan M. Pierce of Liebler Gonzalez &
Portuondo, Miami, for appellee Countrywide Home Loans, Inc.

  Richard S. McIver and Melissa Giasi of Kass Shuler, P.A., Tampa, for
appellee Christiana Trust, etc.

PER CURIAM.

   Affirmed.

LEVINE, FORST, JJ., and ARTAU, EDWARD L., Associate Judge, concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.